[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              Dec. 04, 2009
                               No. 09-11909                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 08-00139-CR-J-34JRK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ADAN GONZALES,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 4, 2009)

Before BLACK, PRYOR and HILL, Circuit Judges.

PER CURIAM:

     W. Charles Fletcher, appointed appellate counsel for Adan Gonzales, has
filed a motion to withdraw from further representation, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel’s motion to withdraw

is GRANTED, and Gonzales’s conviction and sentence are AFFIRMED.




                                         2